Case: 16-11486      Document: 00514125153         Page: 1    Date Filed: 08/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-11486                                 FILED
                                  Summary Calendar                         August 21, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL WESLEY JOHNSON, also known as Mike Jones,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-112-5


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Wesley Johnson appeals the sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute a
mixture and substance containing a detectable amount of methamphetamine
in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1) and (b)(1)(C). He
argues that the district court erred in accepting the statements of his co-
defendants when determining the drug quantity used to calculate his base


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11486     Document: 00514125153        Page: 2   Date Filed: 08/21/2017


                                     No. 16-11486

offense level under the Sentencing Guidelines. The Government moves to
dismiss the appeal as frivolous or, alternatively, for summary affirmance or an
extension of time to file a brief.
      As correctly noted by the Government, during the sentencing hearing,
Johnson expressly withdrew his objection to the district court’s drug quantity
calculation. Johnson’s objection was therefore waived, and “[w]aived errors
are entirely unreviewable[.]” United States v. Musquiz, 45 F.3d 927, 931 (5th
Cir. 1995).
      Because Johnson withdrew his objection to the drug quantity
determination, the sole issue raised on appeal is unreviewable. Accordingly,
the Government’s motion to dismiss the appeal is GRANTED, and the appeal
is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2. The Government’s
alternative motions for summary affirmance or an extension of time to file a
brief are DENIED.




                                          2